DETAILED ACTION
This action is responsive to the following communication: The response filed on 02/18/2022.

Claims 1-7, 9-14 and 16-22 are pending in this case. Claims 1, 7 and 14 are independent. Claims 8 and 15 have been canceled.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 02/18/2022 has been entered.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objection to Claims 1, 7 and 14 and the rejections of claims 1-7, 9-14 and 16-22 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in the previous Office Action; therefore the corresponding rejections are withdrawn.

Claim Objections
Claims 1, 7 and 14 are objected to because of the following informalities:
Claims 1, 7 and 14 recite, “a given set of statistical data values corresponding to one more categories assigned to given data item,” (emphasis added), e.g. the fourth from final line in Claim 1. This appears to be an inadvertent typographical error. For examination purposes, Examiner assumes the claim to read, “a given set of statistical data values corresponding to one or more categories assigned to a given data item,”.

Also, Claim 1 includes indications of amendments in lines 59-61 of the claim of, “based upon the first, second, third, and fourth.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 7, 10, 14, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack et al. (US 20140279716 A1, cited in previous Office Action), hereinafter Cormack in view of Privault et al. (US 20100312725 A1, cited in previous Office Action), hereinafter Privault, Quinn Jr. (US 20100223108 A1, newly cited), hereinafter Quinn, and further in view of Vanio et al. (US 20110161852 A1, cited in previous Office Action), hereinafter Vanio.

Regarding Claim 1, Cormack teaches
A computer-implemented method for classifying data comprising: (See FIG.s 1-3)
receiving a first signal associated with a set of categories, the set of categories being user defined; (See FIG.s 1-3 and 10, classes 130 and subclasses 140, "allow user 210 to create or specify classes 130 and subclasses 140 for a classification problem," [0062])
receiving at a server (See FIG.s 1-3, server 240 and processor 242 [0046])
a second signal associated with a first set of one or more data items to be analyzed; (See FIG.s 1-4, a subset of documents may be selected from a document collection 120 in order to generate an initial document set," [0066] and "After an initial 
presenting a first category tab (See FIG.s 1-5B,  User interface 510 may also include a number of user interface review elements for entering user coding decisions 555,  e.g. radio buttons or checkboxes 520 for indicating a coding decision for the document under review (e.g., relevant, non-relevant, unsure/skip, flag). [0078], and [0082]-[0087])
along… a touch-sensitive graphical user interface; (See FIG.s 1-3, client devices 220 and touch screen display 222 [0045] and [0082]-[0087])
presenting a second category tab along… the touch-sensitive graphical user interface, (See FIG.s 1-5B,  User interface 510 may also include a number of user interface review elements for entering user coding decisions 555,  e.g. radio buttons or checkboxes 520 for indicating a coding decision for the document under review (e.g., relevant, non-relevant, unsure/skip, flag). [0078], and [0082]-[0087])
…
presenting a third category tab along… the touch-sensitive graphical user interface, (See FIG.s 1-5B,  User interface 510 may also include a number of user interface review elements for entering user coding decisions 555,  e.g. radio buttons or checkboxes 520 for indicating a coding decision for the document under review (e.g., relevant, non-relevant, unsure/skip, flag). [0078], and [0082]-[0087])
…
presenting a fourth category tab along… the touch-sensitive graphical user interface, (See FIG.s 1-5B,  User interface 510 may also include a number of user 
…
presenting each of the one or more data items of the first set to be analyzed on… the touch-sensitive graphical user interface; (See FIG.s 1-5B, "Documents from document collection 120 that have been selected or added to any initial document set may be presented to the user through this interface," [0076] and [0079]-[0081], touch screen display 222 [0045] and [0082]-[0087])
receiving a first swipe identification signal, said first swipe identification signal being directionally oriented… to identify a first category from the set of categories to apply to a first data item from the set of one or more data items to be analyzed, wherein the first category is a first level of conformity; (See FIG.s 1-5B, "make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., relevance or non-relevance)" [0087] user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])
receiving a second swipe identification signal, said second swipe identification signal being directionally oriented… to identify a second category from the first set of categories to apply to a second data item from the set of one or more data items to be analyzed, wherein the second category is a second level of conformity; (See FIG.s 1-5B, "make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., 
receiving a third swipe identification signal, said third swipe identification signal being directionally oriented… to identify a third category from the set of categories to apply to a third data item from the first set of one or more data items to be analyzed, wherein the third category is a third level of conformity; (some status element may be used in conjunction with others (e.g., flag). [0078], Some or all user interface elements may be mapped to a gesture recognition system, whereby the user may navigate an initial document set or make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface... make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., relevance or non-relevance)" [0087] user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])
receiving a fourth swipe identification signal, said fourth swipe identification signal being directionally oriented… to identify a fourth category from the set of categories to apply to a fourth data item from the first set of one or more data items to be analyzed, wherein the fourth category is a fourth level of conformity; (See FIG.s 1-5B, "make user coding decisions 555 by issuing a swipe or sweep gesture on a touch sensitive surface… For example, vertical swipes may indicate membership (e.g., relevance or non-relevance)" [0087] user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])

…
and the fourth level of conformity is an uncertainty of conformity decision; (user coding decision may also indicate that a user was unsure as to whether the document was relevant or non-relevant [0112])
…
based upon the first, second, third and fourth swipe identification signals, generating a first record, a second record a third record and a fourth record, ("user coding decisions 555 for each document under review 590 are captured by the classification system and may be appended to the document or stored in a separate file or database. Capture of user coding decisions 555 may be implemented at document manager 310" [0082])
the first record associating the first data item with the first category, the second record associating the second data item with the second category, the third record associating the third data item with the third category and the fourth record associating the fourth data item with the fourth category; ("the user may determine and/or select a class 130 and/or subclass 140 to be associated with each document in the initial document set. As mentioned above, a classification problem may define any number of classes 130 and subclasses 140. The documents from document collection 120 may be 
storing the first, second, third and fourth records in a memory; and ("user coding decisions 555 for each document under review 590 are captured by the classification system and may be appended to the document or stored in a separate file or database. Capture of user coding decisions 555 may be implemented at document manager 310" [0082])

Cormack suggests:
wherein the first swipe identification signal comprises initiating a first finger swipe gesture on the first data item and dragging the first data item to the… perimeter of the touch-sensitive graphical user interface; wherein the second swipe identification signal comprises initiating a second finger swipe gesture on the second data item and dragging the second data item to the… perimeter of the touch-sensitive graphical user interface; wherein the third swipe identification signal comprises initiating a third finger swipe gesture on the third data item and dragging the third data item to the… perimeter 

Cormack may not explicitly disclose:
presenting a first category tab along a first side of a perimeter of a touch-sensitive graphical user interface (emphasis added);
presenting a second category tab along a second side of the perimeter of the touch-sensitive graphical user interface, (emphasis added)
wherein the second category tab corresponds to a continuous region of the second side of the perimeter of the touch-sensitive graphical user interface;
presenting a third category tab along a third side of the perimeter of the touch-sensitive graphical user interface, (emphasis added)
wherein the third category tab corresponds to a continuous region of the third side of the perimeter of the touch-sensitive graphical user interface;
presenting a fourth category tab along a fourth side of the perimeter of the touch-sensitive graphical user interface, (emphasis added)

presenting each of the one or more data items of the first set to be analyzed on a tile overlay on the touch-sensitive graphical user interface (emphasis added);
said first swipe identification signal being directionally oriented toward the first category tab (emphasis added)
said second swipe identification signal being directionally oriented toward the second category tab (emphasis added)
said third swipe identification signal being directionally oriented toward the third category tab (emphasis added)
said fourth swipe identification signal being directionally oriented toward the fourth category tab (emphasis added)
the second level of conformity is a higher degree of conformity as compared to the third level of conformity
dragging the first data item to the first category tab representative of the first category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added)
dragging the second data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added)
dragging the third data item to the third category tab representative of the third category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added) and
the fourth category tab representative of the fourth category located along the perimeter of the touch-sensitive graphical user interface; (emphasis added)

However, Privault teaches:
A computer-implemented method for classifying data comprising: (See FIG.s 1-3)
receiving a first signal associated with a set of categories, … ("a label 114 corresponding to an appropriate one of a plurality of predefined classes... other or additional classes may be used. The user label(s) is received by the system 50 and stored in memory 22," [0090])
receiving at a server (See FIG.s 1, 2, and 3, server 16, processor 72)
a second signal associated with a first set of one or more data items to be analyzed; ("a collection 18 of documents is received for review and stored in computer accessible memory 20," [0074], "the received documents in the collection 18 may undergo some initial grouping," [0075], "the received and optionally sorted documents are distributed to a plurality of reviewers," [0078])
presenting a first category tab along a first side of a perimeter of a touch-sensitive graphical user interface; (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 27," [0046] and icons 56, 58, 60, and buttons 142, 144 along a perimeter of the touchscreen, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], and selects the value "hot" for "highly responsive document" [0117] responsive-
presenting a second category tab along a second side of the perimeter of the touch-sensitive graphical user interface, (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 27," [0046] and icons 56, 58, 60, and buttons 142, 144 along a perimeter of the touchscreen, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], and selects the value "hot" for "highly responsive document" [0117] responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133], "icons 56, 58, for assigning the reviewed documents to one or more classes, such as responsive ( +) and non-responsive (-), and an icon 60 for retrieving documents that the reviewing application 50 flags as questionable. Other icons may be provided for highlighting portions of documents, assigning labels to them, and the like. Icons may serve multiple purposes," [0049] and FIG. 6 with "Sure" and "Unsure" options)

presenting a third category tab along a third side of the perimeter of the touch-sensitive graphical user interface, (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 27," [0046] and icons 56, 58, 60, and buttons 142, 144 along a perimeter of the touchscreen, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], and selects the value "hot" for "highly responsive document" [0117] responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133], "icons 56, 58, for assigning the reviewed documents to one or more classes, such as responsive ( +) and non-responsive (-), and an icon 60 for retrieving documents that the reviewing application 50 flags as questionable. Other icons may be provided for highlighting portions of documents, assigning labels to them, and the like. Icons may serve multiple purposes," [0049] and FIG. 6 with "Sure" and "Unsure" options)
…
presenting a fourth category tab along a fourth side of the perimeter of the touch-sensitive graphical user interface, (See FIG.s 1 and 5-13, Each computing device 10, 12, etc. includes a user interface 24… A user input device, such as a touch-screen 27," [0046] and icons 56, 58, 60, and buttons 142, 144 along a perimeter of the touchscreen, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], 
…
presenting each of the one or more data items of the first set to be analyzed on a tile overlay on the touch-sensitive graphical user interface; ("The user has two views of the system: a wall view and a document view. In the first, a wall view presents the documents as tiles 130 (or other graphical objects) in a representative wall 132, as shown in FIG. 10 and is used to manipulate sets of review documents," [0131])
receiving a first swipe identification signal, said first swipe identification signal being directionally oriented toward the first category tab to identify a first category from the set of categories to apply to a first data item from the set of one or more data items to be analyzed, ("the user decides to move the current document to the decision stack 56," [0118] the user decides to place the document in the non-responsive stack 58 [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])

receiving a second swipe identification signal, said second swipe identification signal being directionally oriented toward the second category tab to identify a second category from the set of categories to apply to a second data item from the set of one or more data items to be analyzed, ("the user decides to move the current document to the decision stack 56," [0118]  the user decides to place the document in the non-responsive stack 58 [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])
wherein the second category is a second level of conformity; (the document is tagged as either "responsive" or "non-responsive," although it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133])
receiving a third swipe identification signal, said third swipe identification signal being directionally oriented toward the third category tab to identify a third category from the set of categories to apply to a third data item from the first set of one or more data 
wherein the third category is a third level of conformity; (the document is tagged as either "responsive" or "non-responsive," although it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133])
receiving a fourth swipe identification signal, said fourth swipe identification signal being directionally oriented toward the fourth category tab to identify a fourth category from the set of categories to apply to a fourth data item from the first set of one or more data items to be analyzed, ("the user decides to move the current document to the decision stack 56," [0118]  the user decides to place the document in the non-responsive stack 58 [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090] and FIG. 6 with "Sure" and "Unsure" options)
wherein the fourth category is a fourth level of conformity; (the document is tagged as either "responsive" or "non-responsive," although it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, 
wherein the first level of conformity is a higher degree of conformity as compared to the second level of conformity, the second level of conformity is a higher degree of conformity as compared to the third level of conformity and the fourth level of conformity is an uncertainty of conformity decision; (highly responsive is higher than responsive which is higher than non-responsive, it is to be appreciated that other or additional classes may be used. [0090] one or more pre-defined labels, such as 'hot' (for "highly responsive"), 'key', 'confidential', etc. [0060], responsive-privileged/responsive-non privileged/non-responsive [0094], possibly responsive 122, possibly non-responsive 124, responsive 56, and non-responsive 58 [0122], degree of responsiveness [0133] and FIG. 6 with "Sure" and "Unsure" options)
wherein the first swipe identification signal comprises initiating a first finger swipe gesture on the first data item and dragging the first data item to the first category tab representative of the first category located along the perimeter of the touch-sensitive graphical user interface; (See FIG.s 6-7, reviewer drags-and-drops a document with a finger and the user decides to move the current document to the decision stack 56 [0117]-[0118] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])
wherein the second swipe identification signal comprises initiating a second finger swipe gesture on the second data item and dragging the second data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface; (See FIG. 6-8, reviewer drags-and-drops 
wherein the third swipe identification signal comprises initiating a third finger swipe gesture on the third data item and dragging the third data item to the third category tab representative of the third category located along the perimeter of the touch-sensitive graphical user interface; (See FIG. 6-8, reviewer drags-and-drops a document with a finger, the user decides to move the current document to the decision stack 56, or the user decides to place the current document to the decision stack 58 [0117]-[0118], [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090])
wherein the fourth swipe identification signal comprises initiating a fourth finger swipe gesture on the fourth data item and dragging the fourth data item to the fourth category tab representative of the fourth category located along the perimeter of the touch-sensitive graphical user interface; (See FIG. 6-8, reviewer drags-and-drops a document with a finger,  the user decides to move the current document to the decision stack 56, or the user decides to place the current document to the decision stack 58 [0117]-[0118], [0120] selects the value "hot" for "highly responsive document" [0117]  it is to be appreciated that other or additional classes may be used. [0090] and FIG. 6 with "Sure" and "Unsure" options)
based upon the first, second, third and fourth swipe identification signals, generating a first record, a second record a third record and a fourth record, the first 
storing the first, second, third and fourth records in a memory; and ("The user label(s) is received by the system 50 and stored in memory 22," [0090])
generating a summary report comprising a set of statistical data values to each of the first, second, third and fourth records, a given set of statistical data values 

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface layout and swiping to categorize data items of Cormack to include classes displayed along a perimeter of a touch-sensitive user interface, the tile overlay for presenting a set of documents to be analyzed, and the dragging of the data items to respective classes along the perimeter to generate records for categorizing the items as taught by Privault, with a reasonable expectation of success, to meet the claim limitations.

One would have been motivated to make such a modification to enable the reviewers to make document decisions more efficiently and consistently (Privault [0112]).


said given set of statistical values comprising a classification average score, a classification variance score, a classification standard deviation score and a classification normalized average score.

Quinn teaches:
storing [a] first, second, third and fourth records in a memory; and generating a summary report comprising a set of statistical data values to each of the first, second, third and fourth records, a given set of statistical data values corresponding to one more categories assigned to given data item, (the statistical analysis routine 26 is also capable of conducting other conventional statistical analysis on quality data and generating outputs 20 with respect to selected legal matters [0036], Quality information can include subjective information such as a quality rating, a quality grade and the like. Subjective quality information can be provided by quality reviewers that have reviewed legal work relating to a specific legal matter... quality ratings may include several categories, which for intellectual property matters include but are not limited to, technical writing, claim writing, claiming, strategy, claim structure, completeness, and the like [0032])
said given set of statistical values comprising a classification average score, (Similarly, the statistical analysis routine 26 is also capable of conducting other 
a classification variance score, (the system 10 calculates an individual reviewer's average quality rating for a number of legal matters. Each quality rating by that individual is then normalized by calculating its variance from the average quality rating. For example, if a reviewer's average quality rating on a scale of one to ten is six, then an absolute rating of eight would generate a normalized rating of positive two. If that same reviewer gave an absolute rating of five, the normalized rating would be negative 1. Similarly, if another reviewer's average rating was three, an absolute rating of five would result in a normalized rating of positive two and so on. Normalized ratings from multiple quality reviewers can then be combined for analysis, sorting, grouping, comparison and the like. [0033]  For example, the mean, median, high, low, standard deviation and the like for various types of quality information can be calculated as well as a count of the applicable selected legal matters being analyzed. [0036])
a classification standard deviation score and (Similarly, the statistical analysis routine 26 is also capable of conducting other conventional statistical analysis on quality data and generating outputs 20 with respect to selected legal matters. For example, the mean, median, high, low, standard deviation and the like for various types of quality information can be calculated as well as a count of the applicable selected legal matters 
a classification normalized average score. (the system 10 calculates an individual reviewer's average quality rating for a number of legal matters. Each quality rating by that individual is then normalized by calculating its variance from the average quality rating. For example, if a reviewer's average quality rating on a scale of one to ten is six, then an absolute rating of eight would generate a normalized rating of positive two. If that same reviewer gave an absolute rating of five, the normalized rating would be negative 1. Similarly, if another reviewer's average rating was three, an absolute rating of five would result in a normalized rating of positive two and so on. Normalized ratings from multiple quality reviewers can then be combined for analysis, sorting, grouping, comparison and the like. [0033]  For example, the mean, median, high, low, standard deviation and the like for various types of quality information can be calculated as well as a count of the applicable selected legal matters being analyzed. [0036])

Given that both Cormack and Privault teach that multiple reviewers may review the same set of documents, and the Privault teaches that for each document d of the set of documents, the model is used to compute an estimated value of P(c|d) (the result of the classification of d), an associated outlier measure, and an ambiguity measure for each document d. Outlier documents are atypical documents, or at least, are dissimilar from those the classifier has seen so far. The outlier measure is a value which represents the confidence the classifier has in assigning P(c|d). (Privault [0105]), it 

One would have been motivated to make such a modification in order to reduce the subjectivity of such information (Quinn [0033]) and advise a person managing a legal service provider of a problem and offer suggestions and solutions on how to correct the issue or redistribute the work to another legal service provider (Quinn [0035]).

The combination of Cormack, Privault and Quinn may not explicitly disclose:
wherein the second category tab corresponds to a continuous region of the second side of the perimeter of the touch-sensitive graphical user interface;
wherein the third category tab corresponds to a continuous region of the third side of the perimeter of the touch-sensitive graphical user interface;
wherein the fourth category tab corresponds to a continuous region of the fourth side of the perimeter of the touch-sensitive graphical user interface;


presenting a first category tab along a first side of a perimeter of a touch-sensitive graphical user interface; presenting a second category tab along a second side of the perimeter of the touch-sensitive graphical user interface, wherein the second category tab corresponds to a continuous region of the second side of the perimeter of the touch-sensitive graphical user interface; presenting a third category tab along a third side of the perimeter of the touch-sensitive graphical user interface, wherein the third category tab corresponds to a continuous region of the third side of the perimeter of the touch-sensitive graphical user interface; presenting a fourth category tab along a fourth side of the perimeter of the touch-sensitive graphical user interface, wherein the fourth category tab corresponds to a continuous region of the fourth side of the perimeter of the touch-sensitive graphical user interface; (See FIG.s 4B, 4C and 5, category bar 419 and category bars 503A-I along a perimeter of touch screen, each corresponding to a continuous region of a side of the perimeter of the touch screen)
receiving a first swipe identification signal, said first swipe identification signal being directionally oriented toward the first category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
receiving a second swipe identification signal, said second swipe identification signal being directionally oriented toward the second category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])

receiving a fourth swipe identification signal, said fourth swipe identification signal being directionally oriented toward the fourth category tab (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
wherein the first swipe identification signal comprises initiating a first finger swipe gesture on a first data item and dragging the first data item to the first category tab representative of the first category located along the perimeter of the touch-sensitive graphical user interface; (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
wherein the second swipe identification signal comprises initiating a second finger swipe gesture on the second data item and dragging a second data item to the second category tab representative of the second category located along the perimeter of the touch-sensitive graphical user interface; (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])
wherein the third swipe identification signal comprises initiating a third finger swipe gesture on the third data item and dragging the third data item to the third category tab representative of the third category located along the perimeter of the 
wherein the fourth swipe identification signal comprises initiating a fourth finger swipe gesture on the fourth data item and dragging the fourth data item to the fourth category tab representative of the fourth category located along the perimeter of the touch-sensitive graphical user interface; (user selects contact icon 413A, and drags the contact icon 413A (as shown by dashed arrow) to an area along the upper edge of the display screen 401 [0056])

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]) and Privault teaches a user interface in which the perimeter is divided into areas along the edges, with at least two of the edges representative of classes for categorizing the documents (See FIG.s 10-13, with buttons 142 and 144 for classifying documents in regions located along the perimeter of the touch screen) and that Privault teaches that unforeseen or unanticipated alternatives, modifications, variations or improvements therein may be subsequently made by those skilled in the art (Privault [0135]) and that it is to be appreciated that other or additional classes may be used (Privault [0090]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface layout and 

One would have been motivated to make such a modification to provide a fluid graphical user interface that combines a clean and simple interface with playful and entertaining factors (Vanio [0002]).

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Cormack, as modified, teaches

comprising a UI administration interface, ("Initialization interface 1010 may allow user 210 to create or specify classes 130 and subclasses 140 for a classification problem," [0062])
a deck administration interface ("Initialization interface 1010 also allows user 210 to define document collection 120," [0063] and "Initial document set generator 320 shown in FIG. 3 may be configured to analyze the collection of documents in the document collection 120 and select a subset of documents," [0065])
and a user administration interface. ("Initialization interface 1010 may also allow user 210 to specify other users or experts 210 for receiving documents or notifications during active learning and/or review of the initial document sets," [0064])

Regarding Claim 21, the rejection of Claim 1 is incorporated.
Cormack may not explicitly disclose
wherein the first category tab corresponds to another continuous region encompassing an entirety of a total length of the first side of the perimeter of the touch-sensitive graphical user interface.

Vanio teaches
wherein the first category tab corresponds to another continuous region encompassing an entirety of a total length of the first side of the perimeter of the touch-sensitive graphical user interface. (See FIG. 4B, category bar 419 corresponds to a 

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]) and Privault teaches a user interface in which the perimeter is divided into areas along the edges, with at least two of the edges representative of classes for categorizing the documents (See FIG.s 10-13, with buttons 142 and 144 for classifying documents in regions located along the perimeter of the touch screen) and that Privault teaches that unforeseen or unanticipated alternatives, modifications, variations or improvements therein may be subsequently made by those skilled in the art (Privault [0135]) and that  it is to be appreciated that other or additional classes may be used (Privault [0090]), while Vanio teaches that the size and location of the various bars can be adjusted by the user (Vanio [0058]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface layout and swiping to categorize data items of Cormack and Privault to include the first category tab corresponding to another continuous region encompassing an entirety of a total length of the first side of the perimeter of the touch-sensitive graphical user interface, as taught by Vanio.



Regarding Claim 22, the rejection of Claim 1 is incorporated.
Cormack may not explicitly disclose
wherein a total number of category tabs is greater than another total number of sides of the perimeter of the touch-sensitive graphical user interface, and an entirety of at least one side of the perimeter of the touch-sensitive graphical user interface is evenly divided into two or more continuous regions each corresponding to a category tab.

Vanio teaches
wherein a total number of category tabs is greater than another total number of sides of the perimeter of the touch-sensitive graphical user interface, and (See FIG. 5, categories 503A-I are greater than the four sides of the perimeter of the touch screen)
an entirety of at least one side of the perimeter of the touch-sensitive graphical user interface is evenly divided into two or more continuous regions each corresponding to a category tab. (See FIG. 5, entirety of at least one side of the perimeter of the touch screen is evenly divided into two or more continuous regions each corresponding to a category tab, e.g. 503H and 503I at the bottom of the perimeter)





Regarding Claim 7, Cormack teaches
Non-transitory computer readable media comprising program code stored thereon for execution by a programmable processor to perform a method for classifying data, the non-transitory computer readable media comprising: (See FIG.s 1-4, server 240 and processor 242 [0046])

The remaining limitations are directed to program code for performing steps that are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 10, the rejection of Claim 7 is incorporated.
Claim 10 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Regarding Claim 14, Cormack teaches
A system for classifying data, the system comprising: (See FIG.s 1-3)
a data repository comprising a first memory; and (See FIG.s 1-3, file storage/document collection 120 and storage devices 244 and 226 [0047])


The remaining limitations are directed to program code for performing steps that are substantially the same as Claim 1 and are therefore rejected under the same rationale as above

Regarding Claim 17, the rejection of Claim 14 is incorporated.
Claim 17 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack, Privault, Quinn and Vanio as applied to claims 1, 7 and 14 above, and further in view of Wu (US 20140317147 A1, cited in previous Office Action), hereinafter Wu '147.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Cormack teaches “[b]ased on user coding decisions that were specified, the system may derive and create document information profiles for the documents and/or classifiers," (Cormack [0072]), but may not explicitly disclose
further comprising generating a spreadsheet file comprising the first, second and third records.


assigning categories to documents, generating a first record, a second record and a third record based upon the assigned categories, the first record associating a first data item with a first category, the second record associating a second data item with a second category and the third record associating the third data item with the third category; and storing the first, second and third records in a memory, further comprising generating a spreadsheet file comprising the first, second and third records. (See FIG.s 1, 6, 7, 15 and 26, reviewers assign codes to documents which generates a table with the records of the codes assigned to the respective document [0023]-[0024], [0312] and "The review platform has a review tag database table for storing coding decisions such as responsive or non-responsive, privilege or not privileged," [0019])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creating of document information profiles of Cormack to include the generating of a spreadsheet file comprising the first and second records as taught by Wu ‘147.

One would have been motivated to make such a modification so each of the reviewers may periodically access the index table to view all the changes, selected certain kinds of changes or latest changes in coding rules and elementary facts (Wu '147 [0183])

Regarding Claim 9, the rejection of Claim 7 is incorporated.
Claim 9 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 14 is incorporated.
Claim 16 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Claims 4, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack, Privault, Quinn and Vanio as applied to claims 3, 10, 15 and 17 above, and further in view of Martin et al. (US 5450545 A, cited in previous Office Action), hereinafter Martin.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Cormack, as modified, teaches
further comprising populating a category name field, ("annotate or attach a description of each class 130 or subclass 140," [0062])
a category label field ("create or specify classes 130 and subclasses 140 for a classification problem," [0062])
in the UI administration interface for each category of the set of categories to be assigned a data item, ("Initialization interface 1010 may allow user 210 to create or specify classes 130 and subclasses 140 for a classification problem," [0062])

Cormack may not explicitly disclose


However, Martin teaches
populating a category name field, a category label field (See FIG.s 3 and 20, Add new panel, user is prompted for panel name and description [col. 8, lines 51-68])
and a screen location field in a UI administration interface for each category of a set of categories to be assigned a data item, the screen location field populated with a screen location value representative of the location on the graphical user interface of a visual representation of each category. (See FIG.s 20, define and position constants 210, and define and position variables 211 for each panel, constant and variable (i.e. category to be assigned a data item), e.g. FIG. 4 row and column position of panel [col. 9, lines 37-42], FIG. 6, row and column reflect position of the displayed variable [col. 10, lines 49-61], FIG. 9 column, length and alignment, and positioning each panels [col. 9, line 60 - col. 10 line 6])

Given that Cormack teaches that the user interface may be implemented in any suitable programming language, and may include any number of user interface review elements for entering user coding decisions, and the user may be given the option of selecting a number of different layouts for the user interface (Cormack [0078], [0083] and [0084]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initialization interface of 

One would have been motivated to make such a modification to provide a non-programmer developer interface which is both user friendly and productive in allowing speedy development of a working rules based application program (Martin [col. 2, lines 39-44])

Regarding Claim 6, the rejection of Claim 4 is incorporated.
Cormack, as modified, teaches
generating, using the deck administration interface, ("Initialization interface 1010 also allows user 210 to define document collection 120," [0063] and "Initial document set generator 320 shown in FIG. 3 may be configured to analyze the collection of documents in the document collection 120 and select a subset of documents," [0065], initial document set may be performed in any number of ways [0067]-[0070])
assigning, using the deck administration interface, one or more end users to the one or more sets of one or more data items to be analyzed. ("Initialization interface 1010 may also allow user 210 to specify other users or experts 210 for receiving documents or notifications during active learning and/or review of the initial document sets," [0064])

Privault also teaches

assigning one or more end users to the one or more sets of one or more data items to be analyzed. (See FIG. 2, distribute documents among reviewers, "reviewers are each assigned a pile of untagged documents to be labeled" [0078])
Therefore, combining Cormack, Privault, Vanio and Martin would meet the claim limitations for the same reasons as set forth in Claims 1 and 4.

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Claim 11 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 13, the rejection of Claim 11 is incorporated.
Claim 13 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.
Regarding Claim 18, the rejection of Claim 14 is incorporated.
Claim 18 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 20, the rejection of Claim 18 is incorporated.
Claim 20 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cormack, Privault, Quinn, Vanio and Martin as applied to claims 4, 11 and 18 above, and further in view of Wu (US 8548997 B1, cited in previous Office Action), hereinafter Wu '997.

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Cormack may not explicitly teach
populating an end user name field and an end user email address field for one or more end users in the user administration interface; and
assigning an end user identification, an end user password and an end user role to each of the one or more end users in the user administration interface.

However, Wu ‘997 teaches
populating an end user name field and an end user email address field for one or more end users in a user administration interface; and assigning an end user identification, an end user password and an end user role to each of the one or more end users in the user administration interface. (See FIG.s 3A, 3C, 4A, 4D, 4E, View, Modify and Delete, Modification of editable boxes for all fields including, member name, email address, login name, and password [col. 13, lines 55-67] assign project manager and assign project members)



One would have been motivated to make such a modification to provide a method for efficiently sharing information between plural project members (Wu '997 [col. 5, lines 1-3])

Regarding Claim 12, the rejection of Claim 11 is incorporated.
Claim 12 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 19, the rejection of Claim 18 is incorporated.
Claim 19 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
On page 17 of the response, Applicant states, “Applicant reiterates and incorporates by reference its previous arguments that the present invention is directed to identifying an appropriate category of a level of conformity for an analyzed data item and upon review of the prior art of record, each of the relied upon refences [sic.] are completely silent with regard to a level of conformity category.” Examiner respectfully disagrees and maintains the same position as stated in the previous Office Actions.

Applicant’s arguments on pages 17-18 of the response, and with respect to Claims 1, 7 and 14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 17-18 of the response, Applicant only submits arguments against the Natarajan reference, which is no longer used in the rejection in light of the amended limitations. The rejection has been amended to cite the relevant portions from Quinn which teach the amended portions of the claims, in combination with the previously cited references that were not argued against.

In regard to the dependent claims, dependent claims 2-6, 9-13 and 16-22 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179